Citation Nr: 1827795	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative disc disease and disc herniation of the lumbar spine (lumbar spine disability).

2.  Entitlement to an extraschedular rating for radiculitis and sciatica of the right leg.

3.  Entitlement to an extraschedular rating for radiculitis and sciatica of the left leg. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1988 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO).  In June 2012, a Central Office hearing was held before the undersigned Veterans Law Judge. 

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for an increased rating for the lumbar spine disability.  The issue was certified on appeal in March 2012 following an April 2009 rating decision that continued a 20 percent rating for the lumbar spine disability.  The Board observes, however, that a prior December 2003 rating decision (noted above) also continued a 20 percent rating for the lumbar spine disability, and is not final.  Specifically, following a statement of the case issued in January 2008, the Board finds that the Veteran submitted a timely substantive appeal in February 2008.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (holding that 38 U.S.C.A. § 7105 (d)(3) does not prescribe a particular format for the Veteran's appeal or a particular degree of specificity that must be provided).  Accordingly, the December 2003 rating decision is not final and the Veteran's claim for an increased rating for a lumbar spine disability has been pending since that time. 

This appeal was previously before the Board in April 2013 and February 2016 and remanded for additional development.

The issue of entitlement to a TDIU prior to October 28, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The symptoms and level of disability resulting from the Veteran's service-connected lumbar spine disability are contemplated by the assigned schedular rating.

2.  The symptoms and level of disability resulting from the Veteran's service-connected radiculitis and sciatica of the right leg are contemplated by the assigned schedular rating.

3.  The symptoms and level of disability resulting from the Veteran's service-connected radiculitis and sciatica of the left leg are contemplated by the assigned schedular rating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an extraschedular rating for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321(b) (2017).

2.  The criteria for the assignment of an extraschedular rating for the Veteran's service-connected radiculitis and sciatica of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321(b) (2017).

3.  The criteria for the assignment of an extraschedular rating for the Veteran's service-connected radiculitis and sciatica of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the February 2016 remand, the Board raised the issues of entitlement to extraschedular ratings for a lumbar spine disability and radiculitis and sciatica of the right and left legs.

The Board generally must consider referral for extraschedular consideration only "[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate."  Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (quoting Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (internal quotations omitted)).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms of her lumbar spine disability and radiculitis and sciatica of her right and left legs.  The Veteran's symptoms of her lumbar spine disability are flareups, limited range of motion, pain, and functional limitations including difficulties walking, sitting, standing, bending, stopping, and squatting.  See September 2003; August 2004, February 2006, February 2007, June 2008, June 2013, and September 2016 VA examinations; private treatment records through August 2009; and VA treatment records through August 2017.  For disabilities of the joints, the rating schedule specifically contemplates factors such as pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's symptoms of radiculitis and sciatica of the right and left legs are sharp, shooting pain; paresthesias and/or dysesthesias; numbness; heat; and decreased sensation.  See September 2003, August 2004, February 2006, February 2007, June 2008, October 2008, June 2013 and September 2016 VA examinations; private treatment records through August 2009; and VA treatment records through August 2017.  These symptoms are contemplated by the Veteran's scheduler ratings for radiculitis and sciatica of the right and left legs under Diagnostic Code 8520.  

Thus, the Board finds referral for consideration of an extraschedular rating is not warranted for the Veteran's lumbar spine disability or radiculitis and sciatica of the right and left legs.

On December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), clarifying that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830 (December 8, 2017).  The provisions of this final rule apply to all applications for benefits that are received by VA, or that are pending before VA on or after January 8, 2018.  As the Veteran's appeal is pending before VA, this final rule is applicable to this case.  Accordingly, the Board will not consider an extraschedular rating based on the combined effect of the Veteran's service-connected disabilities.


ORDER

An extraschedular rating for service-connected degenerative disc disease and disc herniation of the lumbar spine is denied.

An extraschedular rating for service-connected for radiculitis and sciatica of the right leg is denied.
An extraschedular rating for service-connected for radiculitis and sciatica of the left leg is denied.


REMAND

In February 2016, the Board remanded the issue of entitlement to TDIU prior to June 10, 2009.  In an August 2017 rating decision, the RO granted an earlier effective date of October 28, 2008 for entitlement to TDIU.  The RO issued a Supplemental Statement of the Case (SSOC) in December 2017 addressing the issues of entitlement to an extraschedular rating for degenerative disc disease and disc herniation of the lumbar spine and radiculitis and sciatica of the right and left legs.  The December 2017 SSOC did not address the issue of entitlement to TDIU prior to October 28, 2008.  Accordingly, this claim must be remanded for the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC on the issue of entitlement to TDIU prior to October 28, 2008 and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


